140 S.E.2d 305 (1965)
263 N.C. 824
STATE
v.
Perry WHALEY.
No. 165.
Supreme Court of North Carolina.
March 3, 1965.
T. W. Bruton, Atty. Gen., Harry W. McGalliard, Deputy Atty. Gen., for the State.
Joseph M. Wright, Shelby, for defendant appellant.
PER CURIAM.
The record discloses the following as the defendant's sole assignment of error:
"1. The Court's action in pronouncing judgment against the defendant in #5632A (Count One) and #5632B (Count One) for the reason that said sentences are cruel and unusual, excessive, harsh, and unreasonable punishment and in violation of defendant's rights under the law of North Carolina."
The sentence of five years imposed by Judge Campbell on the second count in each bill runs concurrently with the sentence on the first count. Hence the total term of imprisonment is 20 years. The statute permits a maximum of ten years on each of the four counts. The Court had discretionary power to make the sentences run concurrently or consecutively. The punishment imposed is within the limits authorized by statute. When punishment does not exceed the limits fixed by the statute, it cannot be considered cruel or unusual in a constitutional sense. State v. Welch, 232 N.C. 77, 59 S.E.2d 199; State v. Stansbury, 230 N.C. 589, 55 S.E.2d 185.
Affirmed.